Citation Nr: 0115022	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured right (dominant) clavicle, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
fractured nasal bones and frontal process of maxilla, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the veteran's claims for increased 
evaluations for residuals of a fractured right clavicle and 
residuals of fractured nasal bones and frontal process of 
maxilla were denied.


FINDINGS OF FACT

1.  All of the evidence necessary for equitable dispositions 
of the claims has been obtained.

2.  Residuals of a fractured right clavicle are manifested by 
malunion, limitation of motion, pain, and weakness.

3.  Residuals of nasal fracture and frontal process of 
maxilla are manifested by almost total obstruction of the 
right nasal passage.


CONCLUSIONS OF LAW

1.  The criteria for a higher evaluation for residuals of a 
fractured right clavicle have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201, 5203, (2000).

2.  The criteria for a higher evaluation for residuals of 
fractured nasal bones and frontal process of maxilla have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.21, 4.97, Diagnostic Code 6502 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
specific type of evidence needed to complete his claims and 
the RO has obtained all relevant records regarding his 
claims.  Additionally, reports of the findings from his VA 
examinations have been associated with the claims file.

Factual Background

In a February 1975 rating action, service connection was 
granted for residuals of a fractured right (dominant) 
clavicle and residuals of nasal fractures and frontal process 
of maxilla, and an evaluation of 10 percent was assigned for 
each disability.  The awards were based on service medical 
records and medical records establishing the severity of the 
disabilities after service.

In August 1997 the veteran filed claims for increased 
evaluations for his service-connected residuals of a 
fractured right clavicle and residuals of fractured nasal 
bones and frontal process maxilla.

Progress notes from the Syracuse VA Medical Center (VAMC) 
dated from December 1996 to September 1997 are of record.  A 
December 1996 note indicated the veteran had fallen on his 
face and sustained additional injury to his face.  He 
complained of nasal obstruction, an inability to breathe out 
of his right naris, and minimal ability to breathe out of his 
left naris.  In October 1997, he underwent a septorhinoplasty 
for repair of a nasal septum.  He tolerated the procedure 
well.

The veteran underwent a VA orthopedic examination in February 
1998.  At the time he complained that his right upper 
extremity hurt with any kind of resisted activities and that 
his shoulder pain was more severe when he raised his arm 
above shoulder level.  On examination of the right shoulder 
palpation of the clavicle revealed a bony step-off 
approximately 5 cm. from the manubrium with a malaligned 
angulation.  Palpation of the lateral shoulder was nontender 
and sensation was intact throughout the right upper 
extremity.  There was significant tenderness to palpation 
over the clavicle and pain was elicited with resisted 
movements of the shoulder.  Adduction was to 150 degrees, 
flexion was to 160 degrees, external rotation was to 90 
degrees and internal rotation was to 50 degrees.  Shoulder 
strength was 3+ to 4-/5 in adduction and flexion on the right 
compared with 5/5 on the left.  Deep tendon reflexes were 2+ 
and symmetric at the biceps and triceps.  The physician 
indicated that the veteran may have decreased range of motion 
with flare-ups, but it could not be quantified without 
examining the veteran at the time of flare-ups.

In May 1999 the veteran underwent a VA ears, nose, and throat 
examination.  He complained of increased difficulty in 
breathing through his nose, especially his right nostril.  He 
did not claim to have any chronic, recurrent infections and 
he did not have any symptoms or complaints of sinus problems.  
On examination, there was an obvious deviation of the nose in 
the bridge of the nose to the right.  The bridge was 
depressed.  Internal evaluation revealed that there was 
marked right-sided deviation to the nasal septum.  There was 
no evidence of infection, drainage, ulceration or polypoid 
formation.  On the left naris, there was no evidence of 
infection, alteration or polyps.  The veteran moved very 
little air through the right side of the nose upon 
exhalation.  The overall impression was that the veteran had 
recurrent problems breathing through the right naris.

Progress notes dated in February 2000 from the Syracuse VAMC 
indicate the veteran had full shoulder motion except for 
limited upward movement.  He had tenderness at the point of 
the fractured clavicle and pain on abduction.  X-rays of the 
right shoulder revealed nothing other than a healed fractured 
clavicle.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

Right Clavicle

The veteran contends that residuals of his fractured right 
(dominant) clavicle are more disabling than reflected in his 
evaluation.

Residuals of the veteran's fractured right (dominant) 
clavicle have been evaluated as 10 percent disabling pursuant 
to Diagnostic Code 5203, malunion of the clavicle.  According 
to the criteria of this Diagnostic Code malunion of the 
clavicle warrants a 10 percent evaluation.  Nonunion of the 
clavicle without movement warrants a 10 percent evaluation, 
and with movement, warrants a 20 percent evaluation.  
Dislocation of the clavicle warrants a 20 percent evaluation.  
In the alternative, these disabilities may be evaluated on 
impairment of function of the contiguous joint.  38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5203.

A February 1998 X-ray report only reveals a healed fractured 
right clavicle, thus a higher evaluation for nonunion of the 
clavicle is not warranted.  Additionally, there is no 
evidence in the report to suggest a dislocated clavicle.

Consideration of the veteran's shoulder disability may also 
be considered under the criteria for Diagnostic Code 5201, 
limitation of motion of the arm.  According to the criteria 
of this Diagnostic Code limitation of the dominant arm to 
shoulder level warrants a 20 percent evaluation.  Limitation 
of the dominant arm to midway between the side and shoulder 
level warrants a 30 percent evaluation.  Limitation of motion 
of the dominant arm to 25 degrees from the side warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

At the time of the February 1998 VA examination the veteran 
demonstrated adduction to 150 degrees, flexion to 160 
degrees, external rotation to 90 degrees, and internal 
rotation to 50 degrees.  Based on strict adherence to the 
range of motion code for the shoulder, these findings 
approximate a noncompensable rating under Code 5201; however, 
evaluation of a musculoskeletal disability such as this is 
not complete without discussion of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, the Court held that 38 C.F.R. 
§§ 4.40, 4.45 (2000) were not subsumed into diagnostic codes 
under which a veteran's disabilities were rated.  In this 
regard it is noted that 38 C.F.R. § 4.40 requires that rating 
of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.45, 4.49.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
In short, a higher evaluation may be awarded based on 
38 C.F.R. §§ 4.40, 4,45, 4.59.  Id.

In this case the veteran complained that his right upper 
extremity hurt with any kind of resisted activities and that 
his pain increased when he raised his right, dominant arm 
above shoulder level.  These complaints were supported by 
objective findings in the February 1998 VA examination 
report.  The physician indicated that the veteran had some 
limitation of motion especially with regard to internal 
rotation, the clavicle was tender upon palpation, and 
resisted movements of the right shoulder elicited pain.  
Moreover, the veteran's shoulder strength was 3+ to 4-/5 in 
adduction and flexion.   Progress notes from the Syracuse 
VAMC dated in February 2000 also include findings that the 
veteran had limited upward movement.  

Based on the findings of limitation of motion due to pain, 
pain on use, and weakness, the disability picture presented 
more nearly approximates the criteria for a 20 percent 
evaluation pursuant to Diagnostic Code 5201.

Nasal Fracture

The veteran contends that residuals of fractured nasal bones 
and frontal process of maxilla are more disabling than 
reflected in his evaluation.

Residuals of fractured nasal bones and frontal process of 
maxilla are evaluated as 10 percent disabling pursuant to the 
criteria of Diagnostic Code 6502, deviation of the nasal 
septum.  Under this Code traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side warrants a 10 
percent evaluation, which is the only compensable evaluation 
under 38 C.F.R. § 4.97, Diagnostic Code 6502.

Consideration has been give to other nasal disabilities that 
provide higher evaluations, however, the veteran does not 
meet the criteria for any of them.  Diagnostic Code 6504 
provides for up to a 30 percent evaluation for scars or loss 
of part of the nose exposing both nasal passages.  Diagnostic 
Codes 6510 through 6514 provide up to a 50 percent evaluation 
for various forms of chronic sinusitis, which are rated under 
a General Rating Formula.  In this regard, there is no 
evidence in the May 1999 VA examination report or any of the 
VAMC progress notes that the veteran's nasal passages are 
exposed due to scars or partial loss of the nose, or that he 
has chronic sinusitis.  In fact, the VA examination report 
specifically notes that the veteran had no sign of sinus 
problems.

Thus, since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
fractured nasal bones and frontal process of maxilla, 
currently evaluated as 10 percent disabling, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

Entitlement to an evaluation of 20 percent, and no more, for 
residuals of a fractured right (dominant) clavicle is 
warranted, subject to the law and regulations controlling the 
award of monetary benefits.

Entitlement to an increased evaluation for residuals of 
fractured nasal bones and frontal process of maxilla is 
denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

